Citation Nr: 0101293	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  98-06 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the cervical spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Counsel



INTRODUCTION

The veteran had active military service from August 1976 to 
January 1997.  

This appeal arose from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO granted entitlement to service 
connection for chronic low back pain with degenerative 
arthritis with assignment of a 10 percent evaluation, denied 
entitlement to service connection for a neck disorder, and 
granted entitlement to service connection for tinnitus, and 
tinea versicolor and tinea pedis with assignment of initial 
noncompensable evaluations respectively.  

The veteran provided testimony before the undersigned Member 
of the Board of Veterans' Appeals (Board) at the RO in August 
1999, a transcript of which is associated with the claims 
folder.  

In February 2000 the Board granted entitlement to initial 10 
percent evaluations respectively for tinea pedis and tinea 
versicolor, and tinnitus, and remanded the claim of 
entitlement to service connection for a neck disorder to the 
RO for additional development and adjudicative action.  

In August 2000 the RO affirmed the denial of entitlement to 
service connection for a neck disorder.

The case has been returned to the Board for further appellate 
review.  


FINDING OF FACT

The veteran is not shown to currently have a chronic acquired 
disorder of the cervical spine.  
CONCLUSION OF LAW

A chronic acquired disorder of the cervical spine was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 §§ (West 1991 and Supp. 2000);  Veterans 
Claims Assistance At of 2000, Pub. L. No. 106-475, § 4.114 
Stat. 2096 (2000) (to be codified as amended as 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.102, 4.3, 3.303 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION


Factual Background

Service records show that the veteran experienced a head 
injury in 1979.  Examinations in October 1979 and October 
1980 showed no indication of a neck disability and he did not 
report any history of neck injury or symptoms.  

In 1982 the veteran reported headaches and slight pain since 
getting his "neck cracked," apparently at the barber shop.  
The determination made was that the pain was associated with 
impacted teeth.  A subsequent examination in May 1982 did not 
find any disability of the neck and he did not report any 
history of a neck injury or symptoms.  

In 1983 the veteran was seen for neck pain and headache.  The 
impression was tension cephalalgia.  An examination in May 
1983 showed a normal spine.  He did not report any relevant 
history.  

The veteran was treated in October 1984 for a sore neck 
without trauma that he noticed on waking up in the morning.  
There was no radiation and no other symptoms.  The assessment 
was acute muscle spasm of upper back muscles.  On a follow-up 
visit a few days later, he was deemed to be fully recovered 
without complaints.  
There was no neck abnormality noted on examination in May 
1985, and the veteran did not report any relevant medical 
history.  

In April 1986 the veteran reported symptoms including a sore 
neck.  The impression was an upper respiratory infection with 
muscle spasm.  The neck had full range of motion the next day 
and the problem was felt to be resolved.  

Examinations in June 1986, May 1987, and April 1988 were 
negative with respect to the neck.  No relevant medical 
history was provided.  

The veteran reported some neck stiffness in connection with a 
viral syndrome, upper respiratory infection in June 1988.  A 
May 1989 examination was negative with respect to the neck 
and no relevant medical history was provided.  Examinations 
and history were negative in June 1990 and June 1991.  

In April 1993 the veteran sustained a blow to the face.  A 
medical examination at the end of the same month did not show 
any neck disability and no relevant history was reported.  

The veteran was seen at a German facility in July 1993 for 
neck complaints.  An undated service medical record shows the 
veteran reported a stiff neck and headache for three days 
caused by a car accident.  He was seen in a German hospital.  
Cervical spine films were reportedly negative for fracture.  
Examination showed tenderness and decreased range of motion, 
but a neurological examination was negative.  The impression 
was a muscular strain.  

The veteran had several follow-ups and consultations in 
August 1993, including an orthopedic consultation and a 
physical therapy consultation.  The assessment of the 
orthopedic consultation was myofascial strain.  The diagnosis 
from the physical therapy clinic was resolving 
flexion/extension injury with mild residual facet pain at C4-
5.  It was noted that x-rays had been negative and treatment 
had been with anti-inflammatory medication and muscle 
relaxants.  The veteran had also self-treated with heat and 
stretching.  

November 1993 x-rays showed no significant post traumatic, 
degenerative or arthritic abnormalities.  There was normal 
flexion and extension of the neck.  

June 1994 and June 1995 examinations were negative with 
respect to the neck and no relevant history was reported.  

On reexamination in September 1996 prior to separation, the 
veteran continued to complain of neck pain that had continued 
since the 1993 automobile accident.  The assessment was neck 
pain.  X-rays of the spine were reported to be normal.  

The October 1996 separation examination report was negative 
for any abnormalities of the neck.  However the veteran 
reported a history of a trick neck and chronic neck pain 
after an automobile accident in Germany in 1993.  

The veteran filed his claim for service connection for a neck 
disability at the time of his separation from service.  

A VA examination was conducted in April 1997.  The veteran 
reported that he had neck problems after a motor vehicle 
accident in 1993 when his car was struck from the rear.  He 
reported that he had been told that there was no fracture, 
but that the neck was traumatized and strained.  Since then 
he had had continued daily soreness.  The veteran felt that 
Ibuprofen that taken for his lower back seemed to help his 
neck as well.  

Examination showed no deformity or tenderness.  Ranges of 
motion were recorded. Cervical x-rays were reportedly normal.  
The pertinent diagnosis was chronic neck pain, status post 
remote neck injury.  

At his personal hearing before the Board in August of 1999 
the veteran submitted a magnetic resonance imaging (MRI) 
report from the same month.  The report indicated that there 
was a history of previous neck trauma with development of 
right arm pain.  
The radiologist interpreted the films to show minimal 
uncinate hypertrophy and foraminal narrowing at C3-4; minimal 
to mild uncinate hypertrophy with a minimal central annular 
bulge and minimal to mild bilateral foraminal narrowing at 
C4-5; mild right and minimal left uncinate hypertrophy, a 
superimposed minimal broad-based annular bulge with contained 
protrusion at C5-6, and mild to moderate right foraminal 
narrowing but no left foraminal narrowing; mild bilateral 
uncinate hypertrophy and foraminal narrowing at C6-7; and 
minimal uncinate hypertrophy without obvious foraminal 
narrowing at C7-T1.  

At the hearing the veteran provided testimony as to his 
cervical symptoms since the time of his inservice automobile 
accident.  

On remand the veteran was asked to identify any other sources 
of medical treatment.  This was sent to the most current 
address provided by him.  He did not respond to the request.  

A VA examination of the veteran's cervical spine was 
conducted in April 2000.  He reported to the examiner that in 
1993, while on active duty in Germany, he was involved in a 
motor vehicle accident which resulted in neck pain that had 
persisted to the present.  He reported that eight years prior 
to that accident he had intermittent discomfort.  

The veteran complained of symptoms including neck pain 
without upper extremity radiation, occasional stiffness and 
popping of his neck, headaches, decreased range of motion and 
numbness about the right shoulder.  He stated that the 
discomfort was constant and increased with turning of his 
neck.  Treatment consisted of using Motrin.  

On examination the veteran was noted to be well developed and 
in no apparent distress.  Posture and spinal contour was 
normal and there was no spasm.  There were no areas of 
tenderness found and no apparent areas of muscle atrophy.  
Grasp was normal.  There was no sensory loss or abnormal 
reflexes.  Ranges of neck motions were recorded.  

X-rays from April 2000 were, in the examiner's opinion, 
totally negative.  The examiner also felt that the MRI of 
August 1999 revealed no evidence of degenerative changes, 
herniated discs, or compression of the cervical spine.  

The examiner commented that the examination of the cervical 
spine could not explain the veteran's subjective complaints.  
The lack of any compression as shown by the MRI was totally 
consistent with the non-radiating nature of the complaints.  
The examiner stated his opinion was that the veteran's 
discomfort was probably secondary to tension.  However there 
were no objective clinical or radiographic findings to 
explain his symptoms.  At the time he was seen he appeared to 
be totally capable of performing his routine daily activities 
and was able to satisfy the demands of his work.  The 
examiner concluded that he was unable to find any disability 
associated with the cervical spine.  


Criteria

Except as otherwise provided, a veteran has the 
responsibility to present and support a claim for benefits 
under laws submitted by the Secretary.  Veteran Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 114 Stat. 
2096, (2000) (to be codified as amended at 38 U.S.C. A. § 
5107).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which service connection is sought, must be 
considered on the basis of the places, types and 
circumstances of the veteran's service as shown by service 
records, the official history of each organization in which 
the veteran served, medical records and all pertinent medical 
and lay evidence.  Determinations as to service connection 
will be based on review of the entire evidence of record, 
with due consideration to the policy of VA to administer the 
law under a broad and liberal interpretation consistent with 
the facts in each individual case.  38 C.F.R. 
§ 3.303(a)(2000).  

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain in service will permit service 
connection of arthritis, first shown as a clear-cut clinical 
entity, at some later date.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established there is no requirement of evidentiary showing of 
continuity.  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  

The second and third elements can also be satisfied by 
evidence that a condition was "noted" in service or during 
an applicable presumptive period; evidence showing post 
service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence between the present 
disability and the post service symptomatology.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App.  488 (1997).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post 
service development of arthritis or organic disease of the 
nervous system to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

On November 9, 2000, H.R. 4864, the "Veterans Claims 
Assistance Act of 2000"  was enacted.  This law eliminates 
the well-grounded requirement in 38 U.S.C.A. 5107 and 
reverses the decision of the Court in Morton v. West, 12 Vet. 
App. 477 (1999), which held that the Secretary had no 
authority to provide assistance to a claimant whose claim was 
not "well-grounded."  The act also establishes a number of 
procedural requirements for VA in dealing with claims for 
benefits.  

The law provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103(a). 


The law further provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the "Veterans Claims 
Assistance Act of 2000", signed into law November 9, 2000, 
to be codified at 38 U.S.C.A. § 5103A(a)(1)-(3).  

The duty to assist specifically includes obtaining relevant 
records (including private records) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain, and that whenever the Secretary, after 
making such reasonable efforts, is unable to obtain all of 
the relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  

The notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe any further action to 
be taken by the Secretary with respect to the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2).  

The law further states that whenever the Secretary attempts 
to obtain records from a Federal department or agency under 
this subsection or subsection (c), the efforts to obtain 
those records shall continue until the records are obtained 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  H.R. 4864, the "Veterans Claims Assistance Act 
of 2000", signed into law November 9, 2000, to be codified 
at 38 U.S.C.A. § 5103A(b)(3).  The assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim:  

(1) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air 
service that are held or maintained by a governmental 
entity.

(2) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those 
records.

(3) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5103A(c).  

Furthermore, the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the evidence of record (lay or 
medical) includes competent evidence that the claimant has a 
current disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  H.R. 
4864, the "Veterans Claims Assistance Act of 2000", signed 
into law November 9, 2000, to be codified at 38 U.S.C.A. 
§ 5103A(d).  

38 U.S.C.A. § 5107 as amended now provides as follows:

(a) Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.

(b) The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary. 

When there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.

H.R. 4864, the "Veterans Claims Assistance Act of 2000", 
signed into law November 9, 2000, to be codified at 
38 U.S.C.A. § 5107.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3.  


Analysis

As noted above, the concept of well groundedness has been 
eliminated.  

The Board is satisfied that, with respect to the issue at 
hand, all relevant facts have been adequately developed for 
the purpose of adjudicating the claim; no further assistance 
in developing the facts pertinent to the claim is required to 
comply with the duty to assist.  

The veteran has not identified any additional sources of 
medical treatment records that have not been obtained 
including private records, records in the possession of a 
military facility or other government records.  He has 
received a VA examination and has, as noted above, had the 
opportunity to provide hearing testimony.  

The veteran has been more than adequately been apprised of 
what is needed in order for him to substantiate a claim for 
benefits.  

On the merits of the veteran's appeal, the Board notes that 
he was clearly injured in service as stated.  He did suffer a 
neck strain.  

That being stated, the Board does not need to reach the 
question of whether this was a chronic condition in service 
for the purpose of 38 C.F.R. § 3.303(b) because the veteran 
does not have a current disability of the cervical spine.  
Similarly, although the veteran has claimed continuity of 
symptomatology after service, the fact remains that a 
thorough contemporaneous VA medical examination did not find 
a disability of the cervical spine.  There were no objective 
clinical or radiographic findings, in the opinion of the VA 
examiner, to support that the veteran had a disability as 
claimed.  

The Board has reviewed all of the evidence submitted in 
connection with the claim and it finds the VA examination 
results from April 2000 are persuasive.  The veteran is not 
found to have a current medical disability.  Therefore the 
claim is denied.  Hickson, 12 Vet. App. 247, 253.  It is 
noted that the general VA examination of April 1997 diagnosed 
chronic neck pain status post remote neck injury, but no 
specific disability was identified.  

In summary, the evidence preponderates against the claim.  It 
does not weigh in favor of the claim and is not in relative 
equipoise. Gilbert v. Derwinski, 1 Vet. App. 49.  Therefore 
the benefit of the doubt cannot be invoked to support a grant 
of the benefit sought.  

The Court has held that before the Board addresses a question 
that has not been considered by the RO, it must consider 
whether the veteran has been given adequate notice of the 
need to submit evidence or argument, an opportunity to submit 
such evidence or argument and an opportunity to address the 
question at a hearing, and if not, whether or not the 
claimant has been prejudiced by being denied those 
opportunities.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Although the RO has found the claim to be not well grounded 
whereas the Board, in line with the current statutory changes 
discussed previously is denying the veteran's claim on the 
merits, the veteran has not suffered any prejudice as a 
result.  The Board treated the claim as complete and at least 
plausible while the RO in essence found that the veteran had 
not submitted evidence that the claim was plausible.  


ORDER

Entitlement to service connection for a chronic acquired 
disorder of the cervical spine is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals
	Board of Veterans' Appeals



 

